In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00130-CV

CARLA DUNLAP, Appellant                       §   On Appeal from the 17th District
                                                  Court

                                              §   of Tarrant County (017-321589-20)
V.
                                              §   October 28, 2021

CITY OF FORT WORTH, Appellee                  §   Memorandum Opinion by Justice
                                                  Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Carla Dunlap shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel